 



Exhibit 10.1
THIRD AMENDMENT TO AMENDED AND RESTATED LOAN
AGREEMENT AND PROMISSORY NOTES
     This THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT AND PROMISSORY
NOTES (the “Amendment”), executed to be effective as of June 29, 2006 (the
“Closing Date”) is entered into by and among Horizon Vessels, Inc., a Delaware
corporation, Horizon Offshore, Inc., a Delaware corporation, and Horizon
Offshore Contractors, Inc., a Delaware corporation (referred to, jointly and
severally, as the “Borrower”) and General Electric Capital Corporation, a
Delaware corporation, successor-in-interest to SouthTrust Bank (the “Bank”). All
capitalized terms used herein and not otherwise defined shall have the meanings
given to such terms in the Loan Agreement (as hereinafter defined).
     WHEREAS, the Borrower and the Bank are parties to that certain Amended and
Restated Loan Agreement dated as of June 29, 2001 (as amended by that certain
First Amendment to Amended and Restated Loan Agreement dated November 4, 2004
and that certain Second Amendment to Amended and Restated Loan Agreement dated
March 31, 2005, the “Loan Agreement”), wherein Borrower obtained a single
advance term loan in the original principal amount of $6,000,000 (the
“$6,000,000 Loan”) and a single advance term loan in the amount of $1,680,000
(the “$1,680,000 Loan”, together with the $6,000,000 Loan, the “Loans”). In
connection with the Loans, Borrower executed certain instruments and documents
evidencing, securing, governing, guaranteeing and/or pertaining to the Loans
including but not limited to the following (collectively, the “Loan Documents”):
     (1) the real estate promissory note (the “June 2001 Note”) dated June 29,
2001, in the original principal amount of $6,000,000.00, executed by the
Borrower and payable to the order of SouthTrust Bank, predecessor-in-interest to
the Bank, bearing interest and due and payable as therein provided;
     (2) the real estate promissory note (the “August 2001 Note” together with
the June 2001 Note, the “Notes”) dated August 31, 2001, in the original
principal amount of $1,680,000.00, executed by the Borrower and payable to the
order of SouthTrust Bank, predecessor-in-interest to the Bank, bearing interest
and due and payable as therein provided;
     (3) the deed of trust (with security agreement, assignment of leases,
assignment of rents, and financing statement) (the “June 2001 Deed of Trust”)
dated June 29, 2001, executed by the Borrower, for the benefit of SouthTrust
Bank, predecessor-in-interest to Bank, securing the $6,000,000 Loan; and
     (4) the deed of trust (with security agreement, assignment of leases,
assignment of rents, and financing statement) (the “August 2001 Deed of Trust”)
dated August 31, 2001, executed by the Borrower, for the benefit of SouthTrust
Bank, predecessor-in-interest to Bank, securing the $1,680,000 Loan.
     WHEREAS, Borrower has requested that the Bank (i) extend the maturity date
of the Notes and (ii) amend the Loan Agreement and the Notes in accordance with
the terms and conditions described herein, and

1



--------------------------------------------------------------------------------



 



     WHEREAS, the Bank has agreed to do so, subject to the terms and conditions
set forth herein.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
     1. Loan Agreement. The Loan Agreement is hereby amended as follows:
     (a) Annex I attached hereto is hereby added to the end of the Loan
Agreement as Annex I and the terms and provisions contained in Annex I are
incorporated by reference into the Loan Agreement as if fully set forth therein.
     (b) Section 5 of the Loan Agreement is hereby deleted in its entirety and
the following is substituted therefor:
     “5. Affirmative Covenants. Until (i) the Notes and other obligations and
liabilities of Borrower under this Loan Agreement and the other Loan Documents
are fully paid and satisfied, and (ii) the Bank has no further commitment to
lend hereunder, Borrower agrees and covenants that it will, unless the Bank
shall otherwise consent in writing:
     (a) Maintenance of Corporate Existence. Preserve and maintain (a) its legal
existence and good standing under the laws of the jurisdiction of its
incorporation or organization and (b) its rights (charter and statutory),
privileges franchises and Permits necessary or desirable in the conduct of its
business, except, in the case of this clause (b), where the failure to do so
would not, in the aggregate, have a Material Adverse Effect.
     (b) Compliance with Laws, Etc. Comply with all applicable Requirements of
Law, Contractual Obligations and Permits, except for such failures to comply
that could not reasonably be expected, individually or in the aggregate, to have
a Material Adverse Effect.
     (c) Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all of its
Charges and other obligations of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the Borrower and none of the Collateral is or could
reasonably be expected to become subject to any Lien or forfeiture or loss as a
result of such contest.
     (d) Maintenance of Property. Maintain and preserve (a) in all material
respects in good working order and condition the Collateral and all other of its
property reasonably necessary in the conduct of its business in each case,
ordinary wear and tear excepted, and (b) all material rights, permits, licenses,
approvals and privileges (including all Permits) necessary, used or useful,
whether because

2



--------------------------------------------------------------------------------



 



of its ownership, lease, sublease or other operation or occupation of property
or other conduct of its business, and shall make all necessary or appropriate
filings with, and give all required notices to, Government Authorities.
     (e) Maintenance of Insurance. Maintain insurance, including but not limited
to, fire insurance, comprehensive property damage, public liability, worker’s
compensation, business interruption and other insurance deemed necessary or
otherwise required by Bank. With respect to the insurance policy for the Port
Arthur Property (as described in the Deeds of Trust) General Electric Capital
Corporation shall be named as additional insured and loss payee.
     (f) Keeping of Books. Keep proper Books and Records, in which full, true
and correct entries shall be made in accordance with GAAP and all other
applicable Requirements of Law of all financial transactions and the assets and
business of the Borrower.
     (g) Access to Books and Property. Borrower shall, with respect to the
Collateral, during normal business hours and upon reasonable advance notice
(unless a Default shall have occurred and be continuing, in which event no
notice shall be required and Bank shall have access at any and all times):
(a) provide access to such property to Bank and any of its Related Persons, as
frequently as Bank determines to be appropriate, (b) permit Bank and any of its
Related Persons to inspect, audit and make extracts and copies from all of
Borrower’s Books and Records and (c) permit Bank to inspect, review, evaluate
and make physical verifications and appraisals of the Collateral in any manner
and through any medium that Bank considers advisable, and Borrower agrees to
render to Bank, at Borrower’s cost and expense, such clerical and other
assistance as may be reasonably requested with regard thereto.
     (h) Environmental Compliance. The Borrower will comply with and will use
its best efforts to cause its agents, contractors and sub-contractors (while
such Persons are acting within the scope of their contractual relationship with
the Borrower) to so comply with (i) all applicable environmental, health and
safety laws, codes and ordinances, and all rules and regulations promulgated
thereunder of all Governmental Agencies and (ii) the terms and conditions of all
applicable permits, licenses, certificates and approvals of all Governmental
Agencies now or hereafter granted or obtained with respect to the properties
owned or operated by the Borrower. The Borrower will use its best efforts and
safety practices to prevent the unauthorized release, discharge, disposal,
escape or spill of Hazardous Materials on or about the properties owned or
operated by the Borrower.
     (i) Environmental Indemnification.
     (i) The Borrower hereby agrees to indemnify and hold the Indemnitees
harmless from and against any and all claims, losses, liability, damages and
injuries of any kind whatsoever asserted against any Indemnitee with respect to
or as a direct result of the presence, escape,

3



--------------------------------------------------------------------------------



 



seepage, spillage, release, leaking, discharge or migration from the properties
owned or operated by the Borrower of any Hazardous Material, including without
limitation, any claims asserted or arising under any applicable environmental,
health and safety laws, codes and ordinances, and all rules and regulations
promulgated thereunder of all Governmental Agencies, whether or not caused by or
within the control of the Borrower.
     (ii) It is the parties’ understanding that neither the Bank nor any Related
Party (collectively, the “Indemnitee”) does now, has never and does not intend
in the future to exercise any operational control or maintenance over the
properties owned or operated by the Borrower, nor has the Bank in the past,
presently, or intends in the future to, maintain an ownership interest in the
properties owned or operated by the Borrower except as may arise upon
enforcement of the Bank’s rights under this Amendment or the other Loan
Documents.
     (iii) Should, however, the Bank or any other Indemnitee hereafter exercise
any ownership interest in or operational control over the properties owned or
operated by the Borrower, e.g., including but not limited to, through
foreclosure, then the above stated indemnity and hold harmless shall be limited
with respect to any actions or failures to act by the Bank or other Indemnitee
subsequent to exercising such interest or operational control, to the extent
such action or inaction by the Bank or other Indemnitee is admitted by the Bank
or other Indemnitee or is found by a court of competent jurisdiction to have
caused or made worse any condition for which liability is asserted, including
but not limited to, the presence, escape, seepage, spillage, leaking, discharge
or migration on or from the properties owned or operated by the Borrower of any
Hazardous Material.
     (j) Further Assurances. At any time and from time to time, upon the written
request of Bank and at the sole expense of Borrower, promptly and duly execute
and deliver any and all such further instruments and documents and take such
further action as Bank may reasonably deem necessary or advisable (a) to obtain
the full benefits of the Loan Agreement and the other Loan Documents, (b) to
protect, preserve, maintain and enforce Bank’s rights in (and the priority of
Bank’s Lien on) any Collateral or (c) to enable Bank to exercise all or any of
the rights, remedies and powers granted herein or in any other Loan Document.
     (c) Section 6 of the Loan Agreement is hereby deleted in its entirety and
the following is substituted therefor:
     “Section 6. Negative Covenants. Until (i) the Notes and all other
obligations and liabilities of Borrower under this Loan Agreement and the other
Loan Documents are fully paid and satisfied, and (ii) the Bank has no further
commitment to lend hereunder, Borrower will not, without the prior written
consent of Bank:

4



--------------------------------------------------------------------------------



 



     (a) Indebtedness. Cancel any debt owing to it or create, incur, assume or
permit to exist any Indebtedness, except:
     (i) the Loans;
     (ii) accounts payable and accrued liabilities incurred in the ordinary
course of business;
     (iii) letters of credit, performance and bid bonds obtained by Borrower and
its Subsidiaries in the ordinary course of business in an aggregate amount not
to exceed USD $40,000,000;
     (iv) supersedas bonds obtained by Borrower and its Subsidiaries in the
ordinary course of their business;
     (v) purchase money indebtedness in connection with capital expenditures
permitted by Section 6(o); and
     (vi) Indebtedness listed on Schedule 6(a) attached hereto and made a part
hereof.
     (b) Liens. Incur, maintain or otherwise suffer to exist any Lien upon or
with respect to the Collateral, whether now owned or hereafter acquired, or
assign any right to receive income or profits, except for Permitted Liens.
     (c) Investments; Fundamental Changes. Form any Subsidiary, merge with,
consolidate with, acquire all or substantially all of the assets or Stock of, or
otherwise combine with or make any investment in or, except as provided in
Section 6(g) below, loan or advance to, any Person.
     (d) Asset Sales. Sell any of its assets or properties, including its
accounts or any shares of its Stock or engage in any sale-leaseback, synthetic
lease or similar transaction except in the ordinary course of its business.
     (e) Restricted Payments. Make or permit any Restricted Payment.
     (f) Changes in Nature of Business. Make any changes in any of its business
objectives, purposes, or operations that could reasonably be expected to
adversely affect repayment of the Obligations or could reasonably be expected to
have a Material Adverse Effect, or engage in any business other than that
presently engaged in or proposed to be engaged in the Projections delivered to
Bank.
     (g) Transactions with Affiliates. Enter into any lending, borrowing or
other commercial transaction, other than bareboat charters of vessels to
Affiliates in the ordinary course of business, with any of its employees,
directors, Affiliates (including upstreaming and downstreaming of cash and
intercompany advances and payments by a Borrower on behalf of another Borrower
other than loans or

5



--------------------------------------------------------------------------------



 



advances to employees in the ordinary course of business) except on terms no
less favorable to the Borrower than the Borrower could obtain in an arms-length
transaction with a Person not affiliated with the Borrower.
     (h) Third-Party Restrictions on Indebtedness, Liens, Investments or
Restricted Payments. Incur or otherwise suffer to exist or become effective or
remain liable on or responsible for any Contractual Obligation limiting the
ability of any Subsidiary of Borrower to make Restricted Payments to, or
investments in, or repay Indebtedness or otherwise sell property to, Borrower,
except, pursuant to the Loan Documents.
     (i) Modification of Certain Documents. Amend, waive, or otherwise modify
its charter or by-laws or other organizational documents in a manner which will
have a Material Adverse Effect on Borrower.
     (j) Accounting Changes; Fiscal Year. Change its (a) accounting treatment or
reporting practices, except as allowed by GAAP or any Requirement of Law, or
(b) its Fiscal Year or its method for determining Fiscal Quarters or Fiscal
Months.
     (k) Changes to Name, Locations, Etc. Change (i) its name, chief executive
office, corporate offices from those set forth on Schedule 6(k), (ii) location
of its records concerning the Collateral from those locations set forth on
Schedule 6(k), (iii) the type of legal entity that it is, (iv) its organization
identification number, if any, issued by its state of incorporation or
organization, or (v) its state of incorporation or organization from that set
forth on Schedule 6(k).
     (l) Margin Regulations. Borrower shall not use all or any portion of the
proceeds of any credit extended hereunder to purchase or carry margin stock
(within the meaning of Regulation U of the Federal Reserve Board) in
contravention of Regulation U of the Federal Reserve Board.
     (m) Compliance with ERISA. No ERISA Affiliate shall cause or suffer to
exist (a) any event that could result in the imposition of a Lien with respect
to any Title IV Plan or Multiemployer Plan or (b) any other ERISA Event, that
would, in the aggregate, reasonably be expected to result in liabilities in
excess of the Threshold Amount. Borrower shall not cause or suffer to exist any
event that could result in the imposition of a Lien with respect to any Benefit
Plan.
     (n) Hazardous Materials. Borrower shall not cause or suffer to exist any
Release of any Hazardous Material at, to or from any real property owned,
leased, subleased or otherwise operated or occupied by Borrower that would
violate any Environmental Law, form the basis for any Environmental Liabilities
or otherwise adversely affect the value or marketability of any real property,
other

6



--------------------------------------------------------------------------------



 



than such violations, Environmental Liabilities and effects that would not, in
the aggregate, have a Material Adverse Effect.
     (o) Capital Expenditures. Capital Expenditures may only be made for the
purpose of the acquisition or upgrading of marine construction vessels and the
acquisition of equipment and accessories related to such vessels, or other
equipment in the ordinary course of Borrower’s business.”
     (d) Section 7 of the Loan Agreement is hereby deleted in its entirety and
the following is substituted therefor:
     “Section 7. Financial Covenants. Unless otherwise specified, all accounting
and financial terms and covenants set forth in this Loan Agreement are to be
determined accordingly to GAAP, consistently applied. Until (i) the Notes and
all other obligations and liabilities of Borrower under this Loan Agreement and
the other Loan Documents are fully paid and satisfied, and (ii) the Bank has no
further commitment to lend hereunder, Horizon Offshore will maintain the
following financial covenants:
     (a) Fixed Charge Coverage Ratio. Horizon Offshore shall have at the end of
the Fiscal Quarter ending June 30, 2006, and at the end of each Fiscal Quarter
thereafter, a Fixed Charge Coverage Ratio of not less than 1.33: 1 for each such
period then ended.
     (b) Tangible Net Worth. Horizon Offshore shall not permit Tangible Net
Worth at the end of any Fiscal Quarter of Horizon Offshore to be less than the
sum of (i) USD $140,000,000 plus (ii) 50% of (A) the amount of net proceeds
received by the Horizon Offshore from any future public or private sales of the
common stock after the date of the Loan Agreement, and (B) to the extent not
already included, the amount of other increases in shareholder equity occurring
after the date of this Amendment.
     (c) Current Ratio. Horizon Offshore shall not permit the Current Ratio to
be less than 1.1 to 1 at the end of any Fiscal Quarter of Horizon Offshore.
     (d) Working Capital. Horizon Offshore shall not permit Working Capital to
be less than USD $3,000,000 at the end of any Fiscal Quarter of the Horizon
Offshore.
     (e) Debt Ratio. Horizon Offshore shall not permit the Debt Ratio to be
greater than 55% at the end of any Fiscal Quarter of the Horizon Offshore.”
     (e) Section 8 of the Loan Agreement is hereby deleted and the following is
substituted therefor:
     “Section 8. Reporting Requirements. Until (i) the Notes and all other
obligations and liabilities of Borrower under this Loan Agreement and the other
Loan Documents are fully paid and satisfied, and (ii) the Bank has no further

7



--------------------------------------------------------------------------------



 



commitment to lend hereunder, Borrower will, unless Bank shall otherwise in
writing, furnish to Bank the following:
     (a) Financial Statements and Monthly Accounts Payable Aging Report.
Borrower shall deliver to Bank:
     (i) Quarterly Reports. Within 45 days following the end of each Fiscal
Quarter, the Horizon Offshore’s consolidated Financial Statements for such
Fiscal Quarter prepared in accordance with GAAP, which shall provide comparisons
to budget and actual results for the corresponding period during the prior
Fiscal Year, both on a quarterly and year-to-date basis.
     (ii) Annual Reports. Within 90 days following the close of each Fiscal
Year, the Financial Statements for such Fiscal Year certified without
qualification by an independent certified accounting firm acceptable to Bank,
which shall provide comparisons to the prior Fiscal Year, and shall be
accompanied by (i) a statement in reasonable detail showing the calculations
used in determining compliance with the financial covenants hereunder, and
(ii) any management letter that may be issued.
     (iii) Compliance Certificate. Together with each delivery of any Financial
Statement pursuant to clause (a) or (b) above, a Compliance Certificate in the
form of Exhibit “C” attached hereto duly executed by a Responsible Officer of
Horizon Offshore that, among other things, (i) demonstrates compliance with each
financial covenant contained in Section 7 that is tested at least on a quarterly
basis and (ii) states that the Financial Statements are complete and correct and
that no Default is continuing as of the date of delivery of such Compliance
Certificate or, if a Default is continuing, states the nature thereof and the
action that Horizon Offshore proposes to take with respect thereto.
     (iv) Projections. Prior to December 31st of each Fiscal Year, the
Projections, which will be prepared by Horizon Offshore in good faith, with care
and diligence, and using assumptions that are reasonable under the circumstances
at the time such Projections are delivered to Bank and disclosed therein when
delivered.
     (v) Monthly Accounts Payable Aging Report. Within fifteen (15) days
following the end of each calendar month, a list of all outstanding accounts
payable of Borrower and any Subsidiaries of the Borrower showing the vendor,
supplier or servicer, the amount due and the aging of such accounts payables.
     (b) Periodic Reporting. Borrower shall deliver to Bank on each anniversary
of the Closing Date and from time to time at Bank’s request, a report

8



--------------------------------------------------------------------------------



 



by a reputable insurance broker, satisfactory to Bank, with respect to
Borrower’s insurance policies.
     (c) Copies of Notices and Reports. Borrower shall promptly deliver to Bank
copies of each of the following: (a) all reports that Borrower transmits to its
Security holders generally, (b) all documents that Borrower files with the
Securities and Exchange Commission, the National Association of Securities
Dealers, Inc., any securities exchange or any Governmental Authority exercising
similar functions, and (c) any material document transmitted or received
pursuant to, or in connection with, any Contractual Obligation governing
Indebtedness of Borrower.
     (d) Other Events. Borrower shall advise Bank promptly, in reasonable
detail, in writing of:
     (i) Liens. Any Lien, other than a Permitted Lien, attaching to or asserted
against any of the Collateral or any occurrence causing a material loss or
decline in value of any Collateral and the estimated (or actual, if available)
amount of such loss or decline.
     (ii) Changes to Collateral. Any material change in the composition of the
Collateral.
     (iii) Default; Material Adverse Effect. The occurrence of any Default or
other event that has had or could reasonably be expected to have a Material
Adverse Effect.
     (iv) Litigation, Etc. The existence, threat or commencement of any
Litigation against Borrower, any ERISA Affiliate or any Plan or any allegation
of criminal misconduct against Borrower that has had or could reasonably be
expected to have a Material Adverse Effect.
     (e) Taxes. Borrower shall give Bank notice of each of the following (which
may be made by telephone if promptly confirmed in writing) promptly after any
officer of Borrower knows or has reason to know of it: (a) the creation, or
filing with the IRS or any other Governmental Authority, of any Contractual
Obligation or other document extending, or having the effect of extending, the
period for assessment or collection of any taxes with respect to any Tax
Affiliate and (b) the creation of any Contractual Obligation of any Tax
Affiliate, or the receipt of any request directed to any Tax Affiliate, to make
any adjustment under Section 481(a) of the Code, by reason of a change in
accounting method or otherwise, which would have a Material Adverse Effect.
     (f) Labor Matters. Borrower shall give Bank notice of each of the following
(which may be made by telephone if promptly confirmed in writing), promptly
after, and in any event within 30 days after any officer of Borrower knows or
has reason to know of it: (a) the commencement of any material labor dispute to
which Borrower is or may become a party, including any strikes,

9



--------------------------------------------------------------------------------



 



lockouts or other disputes relating to any of such Person’s plants and other
facilities and (b) the incurrence by Borrower of any Worker Adjustment and
Retraining Notification Act or related or similar liability incurred with
respect to the closing of any facility of any such Person (other than, in the
case of this clause (b), those that would not, in the aggregate, have a Material
Adverse Effect).
     (g) ERISA Matters. Borrower shall give Bank (a) on or prior to any filing
by any ERISA Affiliate of any notice of intent to terminate any Title IV Plan, a
copy of such notice and (b) promptly, and in any event within ten (10) days,
after any officer of any ERISA Affiliate knows or has reason to know that a
request for a minimum funding waiver under Section 412 of the Code has been
filed with respect to any Title IV Plan or Multiemployer Plan, a notice (which
may be made by telephone if promptly confirmed in writing) describing such
waiver request and any action that any ERISA Affiliate proposes to take with
respect thereto, together with a copy of any notice filed with the PBGC or the
IRS pertaining thereto.
     (h) Environmental Matters.
     (i) Borrower shall provide Bank notice of each of the following (which may
be made by telephone if promptly confirmed by Borrower in writing) promptly
after any officer or environmental risk manager (or equivalent designation) of
Borrower who knows or has reason to know of it (and, upon the request of Bank,
documents and information in connection therewith): (i) the receipt by Borrower
of any notice of violation of or potential liability or similar notice under
Environmental Law; (ii)(A) unpermitted Releases, (B) the existence of any
condition that could reasonably be expected to result in violations of or
liabilities under, any Environmental Law; or (C) the commencement of, or any
material change to, any action, investigation, suit, proceeding, audit, claim,
demand, dispute alleging a violation of or liability under any Environmental
Law, that, for each of clauses (A), (B) and (C) above (and, in the case of
clause (C), if adversely determined), in the aggregate for each such clause,
could reasonably be expected to result in Environmental Liabilities in excess of
the Threshold Amount; (iii) the receipt by Borrower of notification that any
property of Borrower is subject to any Lien in favor of any Governmental
Authority securing, in whole or in part, Environmental Liabilities; and (iv) any
proposed acquisition or lease of real property, if such acquisition or lease
would have a reasonable likelihood of resulting in aggregate Environmental
Liabilities in excess of the Threshold Amount.
     (ii) Upon request of Bank, Borrower shall provide Bank (i) a copy of any
order, notice, request or other information or communication received in
connection with any Release, and (ii) a report containing an update as to the
status of any environmental, health or safety compliance, hazard or liability
issue identified in any document delivered to Bank

10



--------------------------------------------------------------------------------



 



pursuant to any Loan Document or as to any condition reasonably believed by Bank
to result in material Environmental Liabilities in excess of the Threshold
Amount.
     (i) Other Reports and Information. Borrower shall, upon request of Bank,
furnish to Bank such other reports and information in connection with the
affairs, business, financial condition, operations, prospects or management of
Borrower or the Collateral as Bank may reasonably request, all in reasonable
detail.
     2. Amendment to June 2001 Promissory Note. Notwithstanding anything to the
contrary contained in the June 2001 Note, the June 2001 Note shall be due and
payable in sixty (60) monthly installments of $66,937.15 each commencing on
July 30, 2006 and continuing thereafter on the same day of each and every
calendar month with the final installment of all outstanding principal, plus
accrued and unpaid interest being due and payable on June 29, 2011. The unpaid
principal balance of the June 2001 Note shall bear interest at the Loan Interest
Rate. The “Loan Interest Rate” shall be and mean the floating rate of interest
per annum equal to Three Hundred Fifty (350) basis points (each basis point
equaling one hundredth of one percent) in excess of the thirty (30) day London
Interbank Based Offer Rate, as quoted in the Wall Street Journal, or such other
reputable and nationally-recognized rate quoting service selected by Bank, in
effect on each Payment Adjustment Date. The Loan is payable in full on June 29,
2011. The remainder of the June 2001 Note is amended mutatis mutandus.
     3. Amendment to August 2001 Promissory Note. Notwithstanding anything to
the contrary contained in the August 2001 Note, the August 2001 Note shall be
due and payable in sixty (60) monthly installments of $19,566.01 each commencing
on July 30, 2006 and continuing thereafter on the same day of each and every
calendar month with the final installment of all outstanding principal, plus
accrued and unpaid interest being due and payable on June 29, 2011. The unpaid
principal balance of the August 2001 Note shall bear interest at the Loan
Interest Rate. The “Loan Interest Rate” shall be and mean the floating rate of
interest per annum equal to Three Hundred Fifty (350) basis points (each basis
point equaling one hundredth of one percent) in excess of the thirty (30) day
London Interbank Based Offer Rate, as quoted in the Wall Street Journal, or such
other reputable and nationally-recognized rate quoting service selected by Bank,
in effect on each Payment Adjustment Date. The Loan is payable in full on
June 29, 2011. The remainder of the August 2001 Note is amended mutatis
mutandus.
     4. Acknowledgment of Note Balance. Borrower and Bank hereby acknowledge and
agree that as of the date hereof, the outstanding principal balance of the
June 2001 Note is $4,016,229.00 and the outstanding principal balance of the
August 2001 Note is $1,173,960.60. The Bank acknowledges and agrees that there
are no prepayment penalties associated with prepayment of the Notes.
     5. Consent. Borrower agrees and acknowledges that the Loan Agreement and
each of the Loan Documents shall continue in full force and effect as amended
and modified by this Amendment. Nothing in this Amendment extinguishes, novates
or releases any right, claim, lien, security interest or entitlement of the Bank
created by or contained in the Loan Agreement, nor is

11



--------------------------------------------------------------------------------



 



Borrower released from any covenant, warranty or obligation created by or
contained therein as a result of this Amendment.
     6. Representations and Warranties. The Borrower hereby represents and
warrants to the Bank that (a) this Amendment has been duly executed and
delivered on behalf of Borrower, (b) this Amendment constitutes a valid and
legally binding agreement enforceable against Borrower in accordance with its
terms, (c) the representations and warranties contained in the Loan Agreement
and the Loan Documents are true and correct on and as of the date hereof in all
material respects as though made as of the date hereof except as heretofore
otherwise disclosed in writing to the Bank (other than those of such
representations and warranties which by their express terms speak to a date on
or before the date hereof), (d) no Default exists under the Loan Agreement or
any of the Loan Documents and (e) the execution, delivery and performance of
this Amendment has been duly authorized by Borrower. Borrower will, upon request
by the Bank, provide satisfactory evidence of these representations and
warranties.
     7. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be construed as an original and which may be
delivered in original or facsimile form, but all of which together shall
constitute one and the same instrument.
     8. Conditions to Effectiveness. This Amendment shall be effective upon
(i) due execution of this Amendment by all parties hereto and delivery of signed
copies to the Bank, (ii) delivery to Bank of a certificate of an officer and of
the secretary or an assistant secretary of the Borrower certifying, inter alia,
true and complete copies of resolutions adopted by the Board of Directors of the
Borrower (A) authorizing the execution, delivery and performance by the Borrower
of this Amendment, and (B) authorizing officers of the of the Borrower to
execute and deliver this Amendment a party and any related documents, including
any agreement contemplated by this Amendment; and (iii) certificates from the
Secretary of State for the State of Delaware certifying that Borrower is in good
standing in the State of Delaware.
     9. Choice of Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT EXECUTED
BY THE PARTIES UNDER, AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF TEXAS, EXCEPT TO THE EXTENT THAT THE LAWS OF
THE UNITED STATES OF AMERICA AND ANY RULES, REGULATIONS OR ORDERS ISSUED OR
PROMULGATED THEREUNDER APPLICABLE TO THE AFFAIRS AND TRANSACTIONS OF ANY BANK
OTHERWISE PREEMPT TEXAS LAW, IN WHICH EVENT SUCH FEDERAL LAW SHALL CONTROL.
     10. Entire Agreement. THIS AMENDMENT AND THE LOAN AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the date
first above written.

            BORROWER:

HORIZON VESSELS, INC., a Delaware corporation
      By:   /s/ William B. Gibbens, III      Name:   William B. Gibbens, III   
  Title:   Executive Vice President and General Counsel   

13



--------------------------------------------------------------------------------



 



         

            BORROWER:

HORIZON OFFSHORE, INC., a Delaware corporation
      By:   /s/ William B. Gibbens, III      Name:   William B. Gibbens, III   
  Title:   Executive Vice President and General Counsel   

14



--------------------------------------------------------------------------------



 



         

            BORROWER:

HORIZON OFFSHORE CONTRACTORS, INC., a Delaware corporation
      By:   /s/ William B. Gibbens, III      Name:   William B. Gibbens, III   
  Title:   Executive Vice President and General Counsel   

15



--------------------------------------------------------------------------------



 



         

            BANK:

GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation,
successor-in-interest to SouthTrust Bank
      By:   /s/ W. Jerome McDermott      Name:   W. Jerome McDermott     
Title:   Duly Authorized Signatory   

16



--------------------------------------------------------------------------------



 



         

Annex “I”
Defined Terms
     As used in the this Loan Agreement, the following terms have the following
meaning:
     “Affiliates” means, with respect to any Person, each officer, director,
general partner or joint-venturer of such Person and any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person; provided, however, that Bank shall not be an Affiliate of
Borrower. For purpose of this definition, “control” means the possession of
either (a) the power to vote, or the beneficial ownership of 10% or more of the
Voting Stock of such Person or (b) the power or direct or cause the direction of
the management and policies of such Person, whether by contract or otherwise.
     “Benefit Plan” means any employee benefit plan as defined in Section 3(3)
of ERISA (whether governed by the laws of the United States or otherwise) to
which Borrower incurs or otherwise has any obligation or liability, contingent
or otherwise.
     “Books and Records” means all books, records, board minutes, contracts,
licenses, insurance policies, environmental audits, business plans, files,
computer files, computer discs and other data and software storage and media
devices, accounting books and records, financial statements (actual and pro
forma), filings with Governmental Authorities and any and all records and
instruments relating to the Collateral or Borrower’s business.
     “Capital Expenditures” means, for any Person for any period, the aggregate
of all expenditures, whether or not made through the incurrence of Indebtedness,
by such Person and its Subsidiaries during such period for the acquisition,
leasing (pursuant to a Capital Lease), construction, replacement, repair,
substitution or improvement of fixed or capital assets or additions to
equipment, in each case required to be capitalized under GAAP on a consolidated
balance sheet of such Person, excluding interest capitalized during
construction.
     “Capital Leases” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or should be accounted for as a
capital lease on a balance sheet of such Person prepared in accordance with
GAAP.
     “Capitalized Lease Obligations” means, at any time, with respect to any
Capital Lease, any lease entered into as part of any sale and leaseback
transaction of any Person or any synthetic lease, the amount of all obligations
of such Person that is (or that would be, if such synthetic lease or other lease
were accounted for as a Capital Lease) capitalized on a balance sheet of such
Person prepared in accordance with GAAP.
     “Charges” means all Federal, state, county, city, municipal, local, foreign
or other governmental taxes (including taxes owed to PBGC at the time due and
payable), levies, customs or other duties, assessments, charges, liens, and all
additional charges, interest, penalties, expenses, claims or encumbrances upon
or relating to (a) the Collateral, (b) the Obligations, (c) the employees,
payroll, income or gross receipts of Borrower, (d) the ownership or use of any
assets by Borrower, or (e) any other aspect of Borrower’s business.

17



--------------------------------------------------------------------------------



 



     “Code” means the U.S. Internal Revenue Code of 1986 as amended.
     “Contractual Obligations” means as to any Person, any provision of any
security issued by such Person or of any agreement, instrument, or other
undertaking (other than a Loan Document) to which such Person is a party or by
which it or any of its property is bound or to which any of its property is
subject.
     “CIT Loan Agreement” means that certain loan agreement evidencing a loan up
to the maximum principal amount of $80,000,000.00 made to Horizon Vessels, Inc.
by The CIT Group/Equipment Financing, Inc., as agent for itself and the other
lenders party thereto.
     “Current Assets” means the assets of the Horizon Offshore on a consolidated
basis which would in accordance with GAAP be classified as current assets of a
corporation conducting a business the same as or similar to the Borrower.
     “Current Liabilities” means indebtedness of the Horizon Offshore on a
consolidated basis which would in accordance with GAAP be classified as current
liabilities of a corporation conducting a business the same as or similar to the
Horizon Offshore excluding (a) the principal amount outstanding under the
Working Capital Loan, (b) the principal payment due hereunder on the Maturity
Date and (c) other debt that is specifically subordinated to the Loan on terms
reasonably acceptable to Bank.
     “Current Maturities of Long Term Debt” means for the Horizon Offshore and
its Subsidiaries on a consolidated basis, the principal amount due and payable
during the next succeeding twelve month period on Total Funded Debt of the
Horizon Offshore and its Subsidiaries, excluding (a) the principal amount due
under the Working Capital Loan and the principal payment due hereunder on the
Maturity Date and (b) mandatory principal prepayments required by Section 1.6(a)
of the CIT Loan Agreement.
     “Current Ratio” means the ratio of Current Assets to Current Liabilities.
     “Debt Ratio” means the ratio of Total Funded Debt to the sum of Total
Funded Debt plus the Horizon Offshore’s stockholder’s equity.
     “Default” means any Event of Default or any event that, with the passage of
time or notice or both, would become an Event of Default.
     “EBITDA” means, for any period, the Net Income (Loss) of Horizon Offshore
and its Subsidiaries on a consolidated basis for such period, plus interest
expense, income tax expense, amortization expense (including accelerated
amortization of prepaid loan fees, discounts and warrant expense, as required by
GAAP), depreciation expense and extraordinary losses and minus extraordinary
gains, in each case, of Horizon Offshore and its Subsidiaries on a consolidated
basis for such period determined in accordance with GAAP to the extent included
in the determination of such Net Income (Loss).
     “Environmental Laws” means all present and future Requirements of Law and
Permits imposing liability or standards of conduct for or relating to the
regulation and protection of

18



--------------------------------------------------------------------------------



 



human health, safety, the environment and natural resources, and including
public notification requirements and environmental transfer of ownership,
notification or approval statutes.
     “Environmental Liabilities” means all Liabilities (including costs of
Remedial Actions, natural resource damages and costs and expenses of
investigation and feasibility studies) that may be imposed on, incurred by or
asserted against Borrower as a result of, or related to, any claim, suit,
action, investigation, proceeding or demand by any Person, whether based on
contract, tort, implied or express warranty, strict liability, criminal or civil
statute or common law or otherwise, arising under any Environmental Law or in
connection with any environmental, health or safety condition or with any
Release an resulting from the ownership, lease, sublease or other operation or
occupation of property by Borrower, whether on, prior or after the date hereof.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means, collectively, the Borrower, and any Person under
common control, or treated as a single employer, with Borrower, within the
meaning of Section 414(b), (c), (m) or (o) of the Code.
     “ERISA Event” means any of the following: (a) a reportable event described
in Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been
duly waived under the applicable regulations, Section 4043(c) of ERISA) with
respect to a Title IV Plan, (b) the withdrawal of any ERISA Affiliate from a
Title IV Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer, as defined in Section 4001(a)(2) of ERISA, (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan, (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA, (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA, (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC, (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due,
(h) the imposition of a lien under Section 412 of the Code or Section 302 or
4068 of ERISA on any property (or rights to property, whether real or personal)
of any ERISA Affiliate, (i) the failure of a Benefit Plan or any trust
thereunder intended to qualify for tax exempt status under Section 401 or 501 of
the Code or other Requirements of Law to qualify thereunder and (j) any other
event or condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of any
liability upon any ERISA Affiliate under Title IV of ERISA other than for PBGC
premiums due but not delinquent.
     “Financial Statements” means each financial statement delivered pursuant to
Section 8(a), (b) or (c).
     “Fiscal Month” means any of the monthly accounting periods of Borrower.
     “Fiscal Quarter” means each three month fiscal period ending on March 31,
June 30, September 30 or December 31.
     “Fiscal Year” means the twelve month period of Borrower ending on
December 31.

19



--------------------------------------------------------------------------------



 



     “Fixed Charge Coverage Ratio” means, for the Horizon Offshore and its
Subsidiaries on a consolidated basis determined in accordance with GAAP as of
the last day of any Fiscal Quarter of the Horizon Offshore: (a) EBITDA for the
four (4) Fiscal Quarters then ended divided by (b) the sum of (i) Current
Maturities of Long Term Debt as of the last day of such Fiscal Quarter, plus
(ii) Cash Interest paid during the four (4) Fiscal Quarters then ended, plus
(iii) Tax Expense for the four (4) Fiscal Quarters then ended.
     “GAAP” means generally accepted accounting principles in the United States
of America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination.
     “Governmental Authorities” or “Governmental Agencies” means any government
or any state, department or other political subdivision thereof or governmental
body, agency, authority, department or commission having jurisdiction over the
Borrower, or its Subsidiaries or their properties (including, without
limitation, any court or tribunal) exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government and any
corporation, partnership or other entity directly or indirectly owned by the
foregoing.
     “Guaranty Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person for any
Indebtedness, lease, dividend or other obligation (the “primary obligation”) of
another Person (the “primary obligor” ), if the purpose or intent of such Person
in incurring such liability, or the economic effect thereof, is to guarantee
such primary obligation or provide support, assurance or comfort to the holder
of such primary obligation or to protect or indemnify such holder against loss
with respect to such primary obligation, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of any primary obligation, (b) the incurrence of reimbursement
obligations with respect to any letter of credit or bank guarantee in support of
any primary obligation, (c) the existence of any Lien, or any right, contingent
or otherwise, to receive a Lien, on the property of such Person securing any
part of any primary obligation and (d) any liability of such Person for a
primary obligation through any Contractual Obligation (contingent or otherwise)
or other arrangement (i) to purchase, repurchase or otherwise acquire such
primary obligation or any security therefor or to provide funds for the payment
or discharge of such primary obligation (whether in the form of a loan, advance,
stock purchase, capital contribution or otherwise), (ii) to maintain the
solvency, working capital, equity capital or any balance sheet item, level of
income or cash flow, liquidity or financial condition of any primary obligor,
(iii) to make take-or-pay or similar payments, if required, regardless of
non-performance by any other party to any Contractual Obligation, (iv) to
purchase, sell or lease (as lessor or lessee) any property, or to purchase or
sell services, primarily for the purpose of enabling the primary obligor to
satisfy such primary obligation or to protect the holder of such primary
obligation against loss or (v) to supply funds to or in any other manner invest
in, such primary obligor (including to pay for property or services irrespective
of whether such property is received or such services are rendered); provided,
however, that “Guaranty Obligations” shall not include (x) endorsements for
collection or deposit in the ordinary course of business and (y) product

20



--------------------------------------------------------------------------------



 



warranties given in the ordinary course of business. The outstanding amount of
any Guaranty Obligation shall equal the outstanding amount of the primary
obligation so guaranteed or otherwise supported or, if lower, the stated maximum
amount for which such Person may be liable under such Guaranty Obligation.
     “Hazardous Material” means any substance, material or waste that is
classified, regulated or otherwise characterized under any Environmental Law as
hazardous, toxic, a contaminant or a pollutant or by other words of similar
meaning or regulatory effect, including petroleum or any fraction thereof,
asbestos, polychlorinated biphenyls and radioactive substances.
     “Horizon Offshore” means Horizon Offshore, Inc., a Delaware corporation.
     “Indebtedness” of any Person means, without duplication, any of the
following, whether or not matured: (a) all indebtedness for borrowed money,
(b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all reimbursement and all obligations with respect to (i)
letters of credit, bank guarantees or bankers’ acceptances or (ii) surety,
customs, reclamation or performance bonds (in each case not related to judgments
or litigation) other than those entered into in the ordinary course of business,
(d) all obligations to pay the deferred purchase price of property or services,
other than trade payables incurred in the ordinary course of business and not
paid within 120 days of date of invoice, (e) all obligations created or arising
under any conditional sale or other title retention agreement, regardless of
whether the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property,
(f) all Capitalized Lease Obligations, (g) all obligations, whether or not
contingent, to purchase, redeem, retire, defease or otherwise acquire for value
any of its own Stock or Stock Equivalents (or any Stock or Stock Equivalent of a
direct or indirect parent entity thereof), valued at, in the case of redeemable
preferred Stock, the greater of the voluntary liquidation preference and the
involuntary liquidation preference of such Stock plus accrued and unpaid
dividends, (h) all payments that would be required to be made in respect of any
hedging or similar agreement in the event of a termination (including an early
termination) on the date of determination and (i) all Guaranty Obligations for
obligations of any other Person constituting Indebtedness of such other Person;
provided, however, that the items in each of clauses (a) through (i) above shall
constitute “Indebtedness” of such Person solely to the extent, directly or
indirectly, (x) such Person is liable for any part of any such item, (y) any
such item is secured by a Lien on such Person’s property or (z) any other Person
has a right, contingent or otherwise, to cause such Person to become liable for
any part of any such item or to grant such a Lien.
     “IRS” means the Internal Revenue Service of the United States, and any
successors thereto.
     “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment, charge, deposit arrangement, encumbrance, easement, lien (statutory
or other), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.

21



--------------------------------------------------------------------------------



 



     “Litigation” means any claim, lawsuit, litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority.
     “Material Adverse Effect” means any fact, event or circumstance that, alone
or when taken with other events or conditions occurring or existing concurrently
with such event or condition (a) has a material adverse effect on the business,
assets, operations or condition (financial or otherwise), of Horizon Offshore on
a consolidated basis, (b) materially impairs the ability of Horizon Offshore, on
a consolidated basis, to pay and perform its obligations under the Loan
Documents to which it is a party, (c) materially impairs the ability of Bank to
enforce its rights and remedies under any Loan Document or (d) has any material
adverse effect on the Collateral, the Liens of Bank in such Collateral or the
priority of such Liens.
     “Maturity Date” means June 29, 2011.
     “Multiemployer Plan” means any multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise
has any obligation or liability, contingent or otherwise.
     “Net Income (Loss)” means with respect to any Person and for any period,
the aggregate net income (or loss) after taxes of such Person for such period,
determined in accordance with GAAP.
     “Obligations” means, with respect to Borrower, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by
Borrower to Bank, any other Indemnitee and any Affiliate of any of them arising
out of, under, or in connection with, any Loan Document or any other agreement
between Borrower and Bank, whether direct or indirect (regardless of whether
acquired by assignment), absolute or contingent, due or to become due, whether
liquidated or not, now existing or hereafter arising and however acquired, and
whether or not evidenced by any instrument or for the payment of money,
including, without duplication, (a) the Loans, (b) all interest, whether or not
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or similar proceeding, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding and (c) all
other fees, expenses (including fees, charges and disbursement of counsel),
interest, commissions, charges, costs, disbursements, indemnities and
reimbursement of amounts paid and other sums chargeable to Borrower under any
Loan Document.
     “PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.
     “Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or biding upon such Person or any of its property or to which such
Person or any of its property is subject.
     “Permitted Liens” means the following liens:

22



--------------------------------------------------------------------------------



 



     (i) liens for Taxes not at the time delinquent or thereafter payable
without penalty or being contested in good faith, provided provision is made to
the extent required by GAAP for the eventual payment thereof in the event it is
found that such are payable by the Borrower;
     (ii) liens of carriers, warehousemen, mechanics, materialmen and landlords
incurred in the ordinary course of business for sums not overdue or being
contested in good faith, provided provision is made to the extent required by
GAAP for the eventual payment thereof in the event it is found that such sums
are payable by the Borrower;
     (iii) maritime liens;
     (A) arising in the ordinary course of business by operation of law that are
being contested in good faith by appropriate proceedings and for which reserves
have been made to the reasonable satisfaction of the Bank; or
     (B) arising in connection with salvage and general average; or
     (C) arising in connection with crew wages claimed by not paid;
     (iv) liens incurred in the ordinary course of business in connection with
workmen’s compensation, unemployment insurance or other forms of governmental
insurance or benefits, or to secure performance of tenders and statutory
obligations entered into in the ordinary course of business or to secure
obligations on surety or appeal bonds in the ordinary course of business or
easements, rights of way and similar encumbrances incurred in the ordinary
course of business and not interfering with the ordinary conduct of the business
of the Borrower;
     (v) judgment liens in existence less than thirty (30) days after the entry
thereof or with respect to which execution has been stayed or the payment of
which is covered in full by insurance;
     (vi) liens required by the terms of the Loan Agreement; and
     (vii) purchase money security interests in connection with Capital
Expenditures permitted by Section 6(o).
     “Person” means any individual, partnership, corporation (including a
business trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.
     “Projections” means as of any date the consolidated balance sheet,
statements of income and cash flow for Horizon Offshore and its Subsidiaries
(including forecasted Capital Expenditures) (a) by month for the next Fiscal
Year, and (b) by year for the following three Fiscal Years, in each case
prepared in a manner consistent with GAAP and accompanied by senior management’s
discussion and analysis of such plan.
     “Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each

23



--------------------------------------------------------------------------------



 



insurance, environmental, legal, financial and other advisor and other
consultants and agents of or to such Person or an of its Affiliates.
     “Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.
     “Remedial Action” means all actions required to (a) clean up, remove, treat
or in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.
     “Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directive, requirements of requests of, any Governmental Authority, in each case
whether or not having the force of law and that are applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
     “Responsible Officer” means the President, the Vice President, the Chief
Financial Officer of Horizon Offshore or such other officer as Bank may approve.
     “Restricted Payment” means: (a) the declaration or payment of any dividend
or the incurrence of any liability to make any other payment or distribution of
cash or other property or assets on or in respect of Borrower’s Stock; (b) any
payment or distribution made in respect of any subordinated Indebtedness of
Borrower in violation of any subordination or other agreement made in favor of
Bank (provided that conversion or exchange of subordinated indebtedness into or
for Stock of Horizon Offshore is expressly permitted); (c) any payment on
account of the purchase, redemption, defeasance or other retirement of
Borrower’s Stock or Indebtedness or any other payment or distribution made in
respect of any thereof, either directly or indirectly; other than (i) that
arising under the Loan Agreement or (ii) interest and principal, when due
without acceleration or modification of the amortization as in effect on
June 30, 2006, under Indebtedness (not including subordinated Indebtedness,
payments of which shall be permitted only in accordance with the terms of the
relevant subordination agreement made in favor of Bank) permitted under Section
6(a); or (d) any payment, loan, contribution, or other transfer of funds or
other property to any holder of Stock of such Person which is not expressly and
specifically permitted in the Loan Agreement; provided, that no payment to Bank
shall constitute a Restricted Payment.
     “Security” means all Stock, Stock Equivalents, voting trust certificates,
bonds, debentures, instruments and other evidence of Indebtedness, whether or
not secured, convertible or subordinated, all certificates of interest, share or
participation in, all certificates for the acquisition of, and all warrants,
options and other rights to acquire, any Security.

24



--------------------------------------------------------------------------------



 



     “Stock” means all shares of capital stock (whether denominated as common
stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than a individual), whether voting or non-voting.
     “Stock Equivalents” means all securities convertible into or exchangeable
for Stock or any other Stock Equivalent and all warrants, options or other
rights to purchase, subscribe for or otherwise acquire any Stock or any other
Stock Equivalent, whether or not presently convertible, exchangeable or
exercisable.
     “Subsidiary” means, with respect to any Person, any corporation,
partnership, joint venture, limited liability company, association or other
entity, the management of which is, directly or indirectly, controlled by, or of
which an aggregate of more than 50% of the outstanding Voting Stock is, at the
time, owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.
     “Tangible Net Worth” means, at any particular date, all amounts which, in
conformity with GAAP, would be included as stockholder’s equity on a
consolidated balance sheet of the Horizon Offshore and its Subsidiaries;
including, without limitation, adjustments for the addition of paid-in-kind
interest, discounts and warrant amoritization on subordinated debt; provided,
however, there shall be excluded from Tangible Net Worth (a) any amount at which
shares of capital stock of the Horizon Offshore or any of its Subsidiaries
appear as an asset on the Horizon Offshore’s or Subsidiary’s balance sheet,
(b) goodwill, including any amounts, however designated, that represent the
excess of the purchase price and for assets or stock over the value assigned
thereto, (c) patents, trademarks, trade names and copyrights, (d) loans and
advances to any stockholder, director, officer or employee of the Horizon
Offshore or any of its subsidiaries or any Affiliate thereof and (e) all other
assets which are properly classified as intangible assets.
     “Taxes” means taxes, levies, imposts, deductions, or withholdings, and all
liabilities with respect thereto, excluding taxes imposed on or measured by the
Net Income of Bank.
     “Tax Affiliate” means, (a) Borrower and its Subsidiaries and (b) any
Affiliate of Borrower with which Borrower files or is eligible to file
consolidated, combined or unitary tax returns.
     “Tax Expense” means, for any period respecting the Horizon Offshore and its
Subsidiaries on a consolidated basis, the sum of all income tax expense for such
period determined in accordance with GAAP applied consistently.
     “Threshold Amount” means $250,000; provided, however, that a claim asserted
against a Borrower which is covered by valid and collectible insurance (subject
to any applicable deductibles) and for which no defense to coverage has been
asserted or is expected to be asserted and is within the coverage limits of such
coverage, shall not be included in the Threshold Amount event if in excess of
$250,000.
     “Total Funded Debt” means, as of any date of determination, without
duplication, the sum of (a) all principal indebtedness of the Horizon Offshore
and its Subsidiaries for borrowed money on that date (other than intercompany
indebtedness), plus (b) the aggregate amount of all

25



--------------------------------------------------------------------------------



 



monetary obligations of the Horizon Offshore and is Subsidiaries under any and
all Capital Leases on such date.
     “Voting Stock” means Stock of any Person having ordinary power to vote in
the election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the occurrence of any contingency).
     “Working Capital” means the excess of Current Assets over Current
Liabilities.

26



--------------------------------------------------------------------------------



 



Exhibit “C”
FORM OF CERTIFICATE OF COMPLIANCE
[HORIZON OFFSHORE, INC., LETTERHEAD]
[Date]
General Electric Capital Corporation
To: Account Manager
     This is to certify that in accordance with Section 8 of the Third Amendment
to Amended and Restated Loan Agreement dated as of June 29, 2006 (the
“Agreement”; capitalized terms are used herein as defined in the Agreement) that
the attached Financial Statements attached hereto are complete and true and have
been prepared in conformance with GAAP (other than, in the case of monthly or
quarterly statements, the absence of footnotes and other year end audit
adjustments). In addition, there are not Defaults or Events of Default
continuing as of such date.
     Also attached are the covenant calculations used in determining compliance
with the financial covenants contained in Section 8 of the Agreement. [FOR USE
ONLY IN CONNECTION WITH QUARTERLY AND ANNUAL FINANCIAL STATEMENTS]

            Very truly yours,
            Name:         Its:       

27